,
    AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                            UNITED STATES DISTRICT COURT
                                               SOUT~DtSTiubT OF CALIFORNIA
                 UNITED STATES OF AMERICA                                  ,lU,l),GMENT IN A CRIMINAL CASE
                                                    2020 APR -b A          t\'o,:liilevocation of Probation or Supervised Release)
                                    V                                    __ . __, __ Q-or !,?ffenses Committed On or After November I, 1987)
                                        •         Cl Er>K 11 C. ]<\F \ ,_. ,, - ! ;...,OUK j                 .
                                                 sOui14cfi:tYi11-.irf [:;t:: ·i.,'r)?'CAUFORNlA ,.
                   ALBERTO PEREA-PEREZ (I)                     9(1)/          Case Number:         20CR10050-CAB

                                                  f;Y:                     Pifl:J'EW. BLAKE
                                                                           Defendant's Attorney
    REGISTRATION NO.                27135208
    •-
    THE DEFENDANT:
    D    admitted guilt to violation of allegation(s) No.


    IZI was found guilty in violation ofallegation(s) No.                                                     after plea and conviction in
                                                                  1, 2
                                                                                                             case no. 19CR5060-CAB.
                                                               ~-------------
    Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Number                   Nature ofViolatiou

                  1                     nvl, Committed a federal, state or local offense
                  2                     nv35, Illegal entry into the United States




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.




                                                                           HON. Cathy Ann Bencivenga
                                                                          UNITED STATES DISTRICT JUDGE
 AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:               ALBERTO PEREA-PEREZ (I)                                                 Judgment - Page 2 of2
     CASE NUMBER:             20CRI0050-CAB

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     TEN (10) MONTHS CONSECUTIVE AND 11 MONTHS CONCURRENT TO THE SENTENCE IMPOSED IN CASE
     NO. 19CR5060-CAB.




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at
                     --------- A.M.
                                                                 on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           •    as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •    on or before
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                          RETURN

     I have executed this judgment as follows:

          Defendant delivered on   - - - - - - - - ' - - - - - - - to _ _ _ _ _ _ _ _ _ _ _ _ _ __

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                       By                     DEPUTY UNITED STATES MARSHAL
II


                                                                                                       20CR10050-CAB
